287 F.3d 1034
James COMYNS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 01-12485.
United States Court of Appeals, Eleventh Circuit.
April 2, 2002.

Anthony J. Natale, Anthony J. Natale, P.A., West Palm Beach, FL, for Plaintiff-Appellant.
Jonathan S. Cohen, Robert Branmen, Robert J. Branman, Dept. of Justice, App. Tax Div., Washington, DC, Anne R. Schultz, Lisa A. Hirsch, Jeanne Mullenhoff, Miami, FL, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 00-08272-CV-KLR); Kenneth L. Ryskamp, Judge.
Before BLACK and RONEY, Circuit Judges, and RESTANI,* Judge.
PER CURIAM:


1
James Comyns sued the United States of America seeking damages pursuant to 26 U.S.C. § 7431 based on a violation of 26 U.S.C. § 6103 when Internal Revenue Service agents within the Criminal Investigations Division allegedly unnecessarily revealed the criminal nature of their tax investigation of Comyns to third-party witnesses and his former attorney.


2
The district court held that: because the agents followed the procedures and training provided for them by the Internal Revenue Service, and because those procedures constitute a reasonable interpretation of the law by the Internal Revenue Service, the defendant was entitled to summary judgment based upon the good faith exception in 26 U.S.C. § 7431(b). We affirm.


3
Although this appears to be a case of first impression in this circuit, so that this decision establishes a precedent in this circuit, it is unnecessary for us to write a full-blown opinion because the opinion by District Judge Kenneth L. Ryskamp, reported at Comyns v. United States, 155 F. Supp. 2d 1344 (S.D.Fla.2001), adequately reflects the facts, the law and the reasoning that supports that holding.


4
AFFIRMED.



Notes:


*
 Honorable Jane A. Restani, Judge, U.S. Court of International Trade, sitting by designation